                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION



PATSY J. WISE, REGIS CLIFFORD, CAMILLE
ANNETTE BAMBINI, SAMUEL GRAYSON
BAUM, DONALD J. TRUMP FOR PRESIDENT
INC., U.S. CONGRESSMAN DANIEL BISHOP,
U.S. CONGRESSMAN GREGORY F. MURPHY,
REPUBLICAN NATIONAL COMMITTEE,
NATIONAL REPUBLICAN SENATORIAL
COMMITTEE, NATIONAL REPUBLICAN                 Civil Action No. 5:20-cv-505
CONGRESSIONAL COMMITTEE, and NORTH
CAROLINA REPUBLICAN PARTY,

            Plaintiffs, vs.

THE NORTH CAROLINA STATE BOARD OF
ELECTIONS; DAMON CIRCOSTA, in his official
capacity as CHAIR OF THE STATE BOARD OF
ELECTIONS; STELLA ANDERSON, in her
official capacity as SECRETARY OF THE STATE
BOARD OF ELECTIONS; JEFF CARMON III, in
his official capacity as MEMBER OF THE STATE
BOARD OF ELECTIONS; KAREN BRINSON
BELL, in her official capacity as EXECUTIVE
DIRECTOR OF THE STATE BOARD OF
ELECTIONS,

            Defendants.


      PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER




         Case 5:20-cv-00505-M Document 3 Filed 09/26/20 Page 1 of 4
       Plaintiffs Patsy J. Wise, Regis Clifford, Camille Annette Bambini, Samuel Grayson Baum,

the Donald J. Trump for President, Inc. (“DJT Committee”), Congressman Daniel Bishop,

Congressman Gregory F. Murphy, Republican National Committee (“RNC”), National

Republican Senatorial Committee (“NRSC”), National Republican Congressional Committee

(“NRCC”), and the North Carolina Republican Party (“NCRP”) respectfully move for a temporary

restraining order. The requested order would prevent the Defendant Board of Elections from

enforcing or acting on its agreement, described below and entitled “Consent Judgment,” with the

plaintiffs in North Carolina Alliance for Retired Americans v. North Carolina State Board of

Elections, No 20-CVS-8881 (Sup. Ct. Wake Cnty.), as well as enforcement of the Numbered

Memos described below, until the Court can hear the motion for preliminary injunction. Plaintiffs

also request an expedited hearing to preliminarily enjoin entry of the Consent Judgment and

enforcement of the Numbered Memos. Plaintiffs also request that the Court enter an order

shortening the time for Defendants to file their opposition from 21 days to 6 days (to Friday,

October 2), and the time for Plaintiffs to file their reply from 14 days to 3 days (to Monday,

October 5). Plaintiffs respectfully request that the Court issue a decision as promptly as possible.

       In support of their motion, Plaintiffs rely on the memorandum, declarations, and exhibits

filed herewith and further state as follows:

       1.      In an improper and ultra vires backroom deal last week, the BOE and the plaintiffs

in North Carolina Alliance for Retired Americans v. North Carolina State Board of Elections, No

20-CVS-8881 (Sup. Ct. Wake Cnty.) entered into a purported “Consent Judgment.” The “Consent

Judgment” has not been entered by any Court, but has been presented to the Superior Court of

Wake County.




                                                 1

            Case 5:20-cv-00505-M Document 3 Filed 09/26/20 Page 2 of 4
       2.      The intent and effect of the deal is to undermine the North Carolina General

Assembly’s carefully-considered, balanced structure of election laws, as recently revised in light

of the pandemic in HB 1169. For this reason, the deal violates Art. I, § 4 of the Constitution of the

United States, which vests exclusive authority to set the time, places, and manner of conducting

elections in the General Assembly.

       3.      The deal illegally and substantially alters absentee voting in North Carolina, which

has been underway since September 4. It also threatens imminent and irreparable injury to the

Plaintiffs in this case, consisting of voters of this state, candidates running for election in

November 2020, political parties, and all other persons vested in the political process.

       4.      Before filing this Motion for a Temporary Restraining Order, counsel for

Plaintiffs have contacted counsel for Defendants by telephone and email.



                                                     Respectfully submitted,
Dated: September 26, 2020                            By: /s/ R. Scott Tobin
 Bobby R. Burchfield                     R. Scott Tobin, NC Bar No. 34317
 Matthew M. Leland                       TAYLOR ENGLISH DUMA LLP
 KING & SPALDING LLP                     4208 Six Forks Road, Suite 1000
 1700 Pennsylvania Ave., N.W., Suite 200 Raleigh, NC 27609
 Washington, D.C. 20006-4707             Telephone: (404) 640-5951
 Telephone: (202) 737-0500               stobin@taylorenglish.com
 Facsimile: (202) 626-3737
 bburchfield@kslaw.com
 mleland@kslaw.com                       Attorney for Plaintiffs

 Attorneys for Plaintiffs




                                                 2

            Case 5:20-cv-00505-M Document 3 Filed 09/26/20 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of September, 2020, I electronically filed the foregoing

document using the court’s CM/ECF system and that I have electronically mailed the documents

to all non-CM/ECF participants.

                                                     /s/ R. Scott Tobin
                                                     R. Scott Tobin




                                                 1

           Case 5:20-cv-00505-M Document 3 Filed 09/26/20 Page 4 of 4
